Citation Nr: 0012275	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The appellant served on active duty from January 1963 to 
January 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
January 1999.


FINDINGS OF FACT

1.  Evidence associated with the claims folder since the 
prior denial of service connection for a bilateral eye 
disorder, specifically, a complete set of the appellant's 
service medical records, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  Service medical records reflect that the appellant had a 
serious refractive error in both eyes as well as a 
congenital/developmental defect in the left eye as manifested 
by an uncontrollable squinting (hypertropia).  Post service 
medical records reflect that his poor eyesight gradually 
worsened over the years until he became legally blind in 
1990.

3.  The appellant has presented no competent medical evidence 
showing the presence of a chronic disability of the eyes 
resulting from disease or injury incurred or aggravated 
during service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
eye disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a), (c) (1999).
2.  The claim of entitlement to service connection for a 
bilateral eye disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's original claim of service connection for an 
eye disorder was denied by rating decision of the RO in 
December 1989; he received notice of the RO's decision by 
letter dated January 8, 1990.  In that decision, the RO 
reviewed the evidence then of record (copies of service 
medical records submitted by appellant, the report of a VA 
eye examination conducted in June 1989, and the reports of 
Drs. Mozingo and Williamson dated in, respectively, November 
1986 and April 1989) and concluded that it did not establish 
a disability of the eyes as copies of service medical records 
showed only references to refractive errors of the eyes with 
resultant loss of visual acuity.  Specifically, these records 
included a page from his induction physical examination which 
noted that he had a defect of visual acuity (20/200 in the 
right eye, corrected to 20/40, and 20/400 in the left eye, 
corrected to 20/70); a report dated in May 1963 which noted 
that the appellant had hypertropia of the left eye (defined 
as a squinting of the eye in which there is a permanent, 
i.e., cannot be overcome, upward deviation of the visual 
axis, see Dorland's Illustrated Medical Dictionary, 27th 
edition (1988); a report dated in August 1963 which indicated 
that his best corrected visual acuity, then noted as 20/50 in 
the right eye and 20/30 in the left eye, could not be 
improved with a new eyeglasses prescription; and, a report 
dated in October 1963 which indicated that he was forbidden 
from driving any military vehicles with or without his 
glasses.

The aforementioned VA examination and private medical reports 
noted that the appellant had a disability of the eyes 
manifested by decreased visual acuity and decreased visual 
field; the 1986 report from Dr. Mozingo noted that the 
appellant nearly met the criteria for legal blindness as 
manifested by best corrected visual acuity of 20/60 in the 
right eye and 20/70 in the left eye.  Dr. Williamson's report 
of April 1989 noted that the appellant's visual acuity had 
diminished further since he was seen by Dr. Mozingo (20/50 
and blurred in the right eye, 20/100 in the left eye) and 
that he had coloboma and visual field defect in the right 
eye, and peripapillary degeneration in both eyes.  As a 
result, Dr. Williamson stated that the appellant was disabled 
for purposes of further employment.  The June 1989 VA 
examination noted findings similar to those found by Dr. 
Williamson (20/80 visual acuity in both eyes corrected, 
titled disc with coloboma of the right optic nerve, 
peripapillary atrophy of the right eye, and brow droop).

However, the claim was denied by the RO because a disease or 
injury of the eyes resulting in a disability entitled to 
service connection (incurred or aggravated) was not shown in 
service other than the aforementioned refractive errors, 
which, as a congenital or development abnormality, was not 
considered a disability under the law.  See 38 C.F.R. 
§ 3.303(c).  As no appeal was filed in response to the 
December 1989 rating decision, this decision became final by 
operation of law.  38 U.S.C.A. § 7105(c) (West 1991).

Evidence submitted or associated with the claims file since 
the prior denial of the claim included a complete set of the 
appellant's service medical records which were obtained as a 
result of the Board's January 1999 remand.  These records 
included the report of the appellant's discharge physical 
examination conducted in November 1964.  The discharge 
examination noted that his visual acuity was 20/400 in both 
eyes, corrected to 20/30 in the right eye and 20/70 in the 
left eye.  No other disease or injury of the eyes was noted 
on this report.  These records also included a statement 
signed by the appellant in January 1965 indicated no change 
in his medical condition since the November 1964 discharge 
examination.  The complete set of his service medical records 
also included the reports of his pre-induction and entrance 
physical examinations.  The pre-induction examination 
conducted in October 1961 noted that he had worn glasses 
since age 9 and that his visual acuity was 20/400 in both 
eyes, corrected to 20/40 in the right eye and 20/30 in the 
left eye.  The entrance examination conducted in January 1963 
noted that he had worn glasses since age 12 and that his 
visual acuity was also 20/400 in both eyes, but with best 
corrected vision of 20/40 in the right eye and 20/70 in the 
left eye.  In addition, the RO obtained a complete set of the 
medical records held by the Social Security Administration 
(SSA) that were considered in conjunction with a March 1991 
award of disability benefits for low back and eye 
disabilities by decision of an SSA administrative law judge.  
In summary, the medical records considered by the SSA 
indicated that the appellant was evaluated extensively for 
his eye problems in the 1988 to 1990 time frame, during which 
times it was determined that he had high myopic retinal 
degeneration in both eyes causing visual acuity and field 
defects (see Dr. Herndon's report of August 1990) and that he 
was legally blind since 1990.  On an evaluation report dated 
in April 1990, the appellant stated that he had gradually 
worsening loss of sight in both eyes for his entire life.

Additional records included a statement from a former 
employer dated in March 1990 that noted that the appellant 
was terminated from further employment effective April 1, 
1990 due to decreased visual acuity and decreased visual 
field; a report from Dr. Williamson dated in Mach 1990 which 
noted that the appellant had visual acuity of 20/50 in the 
right eye and 20/60 in the left eye, with coloboma, 
peripapillary degeneration, myopia and astigmatism in both 
eyes; a doctor's certificate dated in September 1990 from Dr. 
Williamson which indicated that the appellant was legally 
blind (central visual acuity of 20/200 or less in the better 
eye with use of a correcting lend or field of vision such 
that the widest diameter visual field subtends an angle no 
greater than 20 degrees); and, some VA outpatient treatment 
reports dated in 1998 that noted that he had "lazy eye" for 
the past ten years and a long history since early adulthood 
of macular degeneration in both eyes.

While this case was pending on appeal, a decision of the U. 
S. Court of Appeals for the Federal Circuit (the Federal 
Circuit) set forth new guidance regarding the adjudication of 
claims for service connection based on the submission of 
"new and material evidence."  In the case of Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit held that 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the U. 
S. Court of Appeals for Veterans Claims (the Court) 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has stated that a review 
of the claim under the Hodge standard accords a less 
stringent "new and material" evidence threshold to 
overcome.  Fossie v. West, 12 Vet. App. 1 (1998).  However, a 
more recent decision of the Federal Circuit stressed that 
Hodge overruled only the third prong of the Colvin test, 
requiring that evidence must be likely to affect the outcome 
of a case in order to be material, but left the remainder of 
the Colvin test intact.  Anglin v. West, No. 99-7019 (Fed. 
Cir. Feb. 15, 2000) (evidence is not new and material under 
the first prong of the Colvin test if newly-submitted 
evidence is merely cumulative of the evidence in the record 
at the time of the prior disallowance).

Since the issuance of Hodge, the Court has articulated a new 
test for adjudicating claims based on new and material 
evidence.  In Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), the Court held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge:  VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin.  There is no duty to assist in the absence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) cert. denied, sub nom. Epps v. West, 118 S.Ct. 
2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with Hodge, 
Elkins, et al.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (precedent decisions of Court generally given 
retroactive effect with regard to cases in which the 
administrative or judicial review process is not concluded).

With respect to the above, the Board notes that the RO 
reopened this claim by supplemental statement of the case 
issued in February 2000.  However, the Board must determine 
as well whether the newly-submitted evidence is new and 
material.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (VA required to first consider whether new and material 
evidence had been presented before merits of claim can be 
considered; regional office determination as to whether 
evidence is "new and material" is subject to de novo 
adjudication by the Board); see also Wakeford v. Brown, 
8 Vet. App. 237 (1995) (Board cannot ignore "threshold" 
issue of new and material evidence); see also Jones 
(McArthur) v. Derwinski, 1 Vet. App. 210 (1991) (if evidence 
is new and material, Board must then reopen claim and review 
all the evidence of record to determine outcome of claim on 
the merits).

With the above-cited facts for consideration, the Board will 
reopen the claim of service connection for a bilateral eye 
disorder.  38 C.F.R. § 3.156(c) specifically provides that 
where the new and material evidence consists of supplemental 
reports from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service department 
records which may have been misplaced but have been located 
and associated with the claims folder.  Id.  When read 
together with the appellant's contentions on appeal, the 
Board concludes that the newly-received complete set of 
service medical records is sufficiently significant that all 
the evidence must now be considered in order to fairly decide 
the merits of the claim.  In looking at the entire 
evidentiary record, the Board believes that under the more 
relaxed new and material standard set forth under Hodge and 
its progeny, this claim now deserves further consideration on 
a de novo basis.  As noted, this claim was previously denied 
with consideration of only a few copies of service medical 
records submitted by the appellant with his claim.  It does 
not appear that the RO attempted to obtain a complete set of 
his records from the service department.  Accordingly, in 
applying the fair process review contemplated by the terms of 
38 C.F.R. § 3.156(c) under the more relaxed Hodge standard, 
the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for a 
bilateral eye disorder.

However, notwithstanding the new and material evidence, the 
Board finds that the appellant's claim of service connection 
for a bilateral eye disorder is not well grounded.  See 
Elkins, Winters, both supra.  Under 38 U.S.C.A. § 5107(a) 
(West 1991), a VA claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim of entitlement to service 
connection is well grounded.  Robinette v. Brown, 8 Vet. App. 
69, 73 (1995).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
the asserted in-service disease or injury and the current 
disability resulting from such disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); Epps v. Gober, 126 F. 3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza), cert. denied sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998).

Under pertinent law and VA regulations, a veteran-claimant 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto; only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  
A pre-existing injury or disease will be considered to have 
been aggravated by military service when there has been an 
increase in the underlying pathology of the condition during 
such service, beyond its normal progression.  38 C.F.R. 
§ 3.306(a) (1999).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service; this includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1999).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Id.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a bilateral eye disorder well 
grounded.  Caluza, 7 Vet. App. at 498.  Service medical 
records clearly reflect that he had a defect of the eyes as 
manifested by a refractive error at the time of his 
enlistment in January 1963.  The appellant did not dispute 
this fact at that time (stated that he had worn glasses since 
age 12) nor does it appear that he presently disputes such 
fact for purposes of this claim.  Hence, under the above-
cited regulations, he was not presumed sound at enlistment 
with regard to his visual acuity because that defect was 
specifically noted on the pre-induction and entrance physical 
examinations.  Additional medical evaluation during the 
balance of his service confirmed that he had a serious 
refractive error in both eyes as well as a 
congenital/developmental defect in the left eye as manifested 
by an uncontrollable squinting (hypertropia).  These records 
also showed that he was forbidden to drive due to his poor 
eyesight and that his visual acuity was at best correctable 
to 20/50 in the right eye and 20/30 in the left eye, as noted 
on the August 1963 report.  Post service medical records 
reflect that his poor eyesight gradually worsened over the 
years until he became legally blind in 1990.  However, as 
there is no competent medical evidence which provides a 
nexus, as reflected by medical diagnosis or opinion, between 
any currently diagnosed disorders of the eyes, other than the 
refractive error defects first noted in service, and any 
event or incident of his active duty military service, this 
claim is not well grounded.  The Board is aware of the 
General Counsel's holding in Precedent Opinion (OGC) 82-90 
(July 18, 1990), wherein it was held that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence on the whole 
establishes that the familial condition was incurred or 
aggravated during service within the meaning of VA law and 
regulations, but as it is clearly shown that the only eye 
disorders noted in service were defects rather than diseases, 
further consideration of the claim is not warranted under OGC 
82-90.  As mentioned above, refractive errors are 
specifically cited in VA regulations as defects rather than 
diseases, and it is obvious from the Dorland's medical 
dictionary reference that the hypertropia condition is a 
congenital or developmental defect rather than a disease 
process.

In summary, this claim is not well grounded because it is not 
shown by any competent evidence that the appellant had a 
disease or injury of the eyes incurred or aggravated during 
service resulting in a service connectable disability.  As 
noted, his complete service medical records, which were 
recently obtained and associated with the file, showed only 
that he had refractive errors of the eyes and a permanent 
squinting abnormality of the left eye, which being congenital 
or developmental defects rather than diseases, are not 
service connected disabilities within the meaning of the law.  
38 C.F.R. § 3.303(c).  He therefore does not have a "current 
disability" of the eyes for purposes of a well-grounded 
claim under Caluza, 7 Vet. App. at 498.

The Board has considered the appellant's contentions on 
appeal, however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  Moreover, it is not shown that the appellant is 
competent based on medical training and professional status 
to render a medical diagnosis or opinion.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App. 477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).  Here, the 
Board finds that VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence to 
complete his application for VA benefits for service 
connection.  The appellant has been advised of his right to 
submit medical records in support of this claim.  Nothing 
further in the record suggests the existence of any 
additional evidence that might well ground the claim.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  As the record currently stands, it is not shown that 
additional relevant evidence exists that has not already been 
associated with the claims file.

Accordingly, the Board must deny the appellant's claim of 
service connection for a bilateral eye disorder as not well 
grounded.  See Edenfield v. Brown, 8 Vet. App. 384 (1996) (en 
banc) (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).

Finally, the Board acknowledges that with the well-grounded 
claim analysis, it has decided the present appeal as to this 
issue on a different legal basis than the RO did.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the appellant has not been 
prejudiced by the decision herein.  The Board has considered 
the same law and regulations.  The Board merely concludes 
that the appellant did not meet the initial threshold 
evidentiary requirements of a well-grounded claim under the 
standards set forth in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The result is the same.


ORDER

Service connection for a bilateral eye disorder is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

